MEMORANDUM OPINION

                                          No. 04-09-00003-CV

                          Jim GEORGOULAKIS and Melissa Georgoulakis,
                                       Appellants

                                                    v.

                     Eddie J. MUHLENBERG and the Housing Consultants, Inc.,
                                        Appellees


                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-13829
                              Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 17, 2009

VACATED AND REMANDED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. They request that the trial court’s judgment be VACATED, and that the cause

be REMANDED for the entry of a judgment in conformity with their settlement agreement.

           The motion is granted. The judgment of the trial court is vacated, and the cause is

remanded for the entry of a judgment in conformity with the settlement agreement. The clerk of
                                                                                  04-09-00003-CV


this court is directed to issue the mandate in this appeal contemporaneously with the issuance of

the court’s opinion and judgment.

                                                PER CURIAM




                                              -2-